DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 61 is objected to because of the following informalities: “a method of treating an individual comprising tumor cells” should read as “a method of treating an individual having tumor cells”.  Appropriate correction is required.

Claim Interpretation

The terms “treatment of tumor cell” in claim 43 and “suppressing the proliferation of tumor cells” in claim 17 are considered to have synonymous method steps and meanings. The instant specification is silent to the definition of these terms and thus the vernacular of the prior art will be used for the terms. In summary, suppressing the proliferation of tumor cells is accomplished by treatment. 
The term “peripheral blood” as used in claims 22, 24, 45, and 47 has been interpreted in the context of the claim to refer to a “comparable population of the subject’s peripheral blood”. The claims would read as “…NK cells from a comparable population of the subject’s peripheral blood.” 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-25, 43-49, 57, and 61-62 are rejected under 35 U.S.C. 102(a)1 as being anticipated by WO2016109668 herein referred to as Anthrogenesis as evidenced by US8263065 herein referred to as US’065.
Anthrogenesis discloses methods and compositions for treating hematological disorders and solid tumors in a subject using natural killer cells in combination with a second agent. (See Anthrogenesis abstract). Anthrogenesis discloses that the NK cells can be placental intermediate natural killer cells (PiNK cells) and uses the PiNK cells in Examples 1 and 2. (See Anthrogenesis pg 10 [0059]and “Examples” pgs 148-150). Example 2 teaches PiNK cell treatment with rituximab (anti-CD20 antibody) against human derived multiple myeloma cells (in vitro) (claims 17 and 18). (See “5.1.3. Three-Step Process NK (TSPNK) Cells” on pg 19-28). It is noted that treatment of tumor cells and suppressing the proliferation of tumor cells are synonymous because the method steps are the same.  Anthrogenesis describes that NK combination therapy can occur by administering to a subject the NK cells and an antibody (in vivo) (Claim 19 and 43 ). (See Anthrogenesis pg 127 [00359]). Anthrogenesis teaches that the preferred embodiment of any one of the methods or kits of their invention is with the subject as a human. (See Anthrogenesis pg 13 [0077]). Anthrogenesis teaches that the NK cells or the second agent may be administered to an individual by any medically-acceptable route known in the art suitable to the -CD56+CD16- natural killer cells than an equivalent number of natural killer cells from peripheral blood (claims 22 and 45). (See Anthrogenesis pg 32 [00147]) These combined natural killer cells are not cultured in some embodiments (claims 23 and 46). Another embodiment taught by Anthrogensis includes combined natural killer cells that comprise a detactably lower number of CD3-CD56+KIR2DL2/L3+ natural killer cells than an equivalent number of natural killer cells from peripheral blood (claims 24 and 47). (See Anthrogensis pg 33 [00148]) Anthrogenesis teaches in some embodiments the combined natural killer cells have been cultured e.g. for 21 days (claims 25, 48, and 49). (See Anthrogenesis pg 33 [00148]). Anthrogensis teaches that the PiNK cells can express one or more microRNAs like has-miR-100 (Claim 57). (See Anthrogenesis pg 16 [0099]). Anthrogenesis defines PiNK cells as being CD56+CD16- . (See Anthrogenesis [0096] pg 16) As discussed above in examples 1 and 2 Anthrogenesis teaches a method of treating tumor cells comprising administering PiNK cells and an antibody. US’065 shows that PINK cells have specific protein markers that are expected to be expressed in PINK cells versus that of peripheral blood NK cells. This is shown in Example 2 (starts on US’065 pg 48) and Table 8 (column 60 pg 51), as shown 
    PNG
    media_image1.png
    443
    678
    media_image1.png
    Greyscale

The paragraph above Table 8 also states that the protein analysis done on the cell populations demonstrates that 8 membrane proteins from cultured placental NK cells that were unique with respect to membrane proteins identified from peripheral blood NK cells. The PiNK cells of Anthrogenesis are specifically defined as placental intermediate NK cells that are obtained for human placental. (See Anthrogenesis pg 13 [0080]). It is noted that US’065 uses the same definition (See US’065 pg 25 “3.1 Definitions” 2nd paragraph).  US’065 uses the exact same cells as defined by example 2 (in the title of “Characterization of Placenta-Derived Intermediate Natural Killer Cells from Combined placental perfusate and Umbilical Cord Blood”). Specific protein expression is an inherent feature of specific cells. The same method steps are done in Anthrogensis of administering the combined NK cells to an individual as shown above. See MPEP 2112 and 2131.01. Thus, claim 60 is anticipated by Anthrogenesis by using PiNK cells in their methods. Anthrogenesis teaches a method of generating NK cells from + (Claim 62). (See Anthrogenesis pg 11 [0064])


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 8,263,065

Claims 17-25,43-49, 57, and 60-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of U.S. Patent No. 8263065 in view of Cheng et al. NK cell-based immunotherapy for malignant diseases. Cellular & Molecular Immunology (2013) 10, 230–252 herein referred to as Cheng. 
US’065 claims 1-11 focus on a method treating cancer using PiNK cells. US’065 claims 12-36 focus on a combination of PiNK cells with other cells. Claim 19 of US’065 shares significant scope with the independent claims of instant app 17, 43, and 61. US’065 teaches all of the dependent claims’ specific requirements. US’065 does not teach the addition of an antibody to their adoptive therapy. 
st col last parag.). Cheng teaches that use of Rituxumab (anti-CD20 antibody)-treated non-Hodgkin’s lymphoma induces this effect. (See Cheng pg 235 1st col last parag.). Cheng teaches that the effect of ADCC can be potentiated by co-administering cytokines, TLR agonist, or agonist antibodies that activate NK cell receptors. 
	Given the prior art it would be obvious to a person having ordinary skill in the art before the filing date to combine an adoptive NK cell therapy with antibodies. Cheng teaches that this combination has a synergistic effect on NK cell targeting and mediated cell lysis in cancer. One would be motivated to do so for a better cancer treatment using NK cells. 
	Regarding instant claims 17 and 43, US’065 discusses a method of treating cancer using a combination of NK cells that comprises of PINK cells and NK cells from umbilical cord blood. As discussed above the combination of references a better therapy can be achieved with the addition of an antibody.
	Regarding instant claims 18-20, US’065 discusses in vitro contacting in claim 20, in vivo contacting in claim 21 and in human contacting in claim 22. 
	Regarding instant claims 21 and 44, US’065 claim 23 discusses a method of treating cancers within an overlapping claim scope to that of the instant application. For instances both claim sets discuss treating chronic myeloid lymphoma. 
	Regarding instant claims 22, 24, 45, and 47, US’065 claims 24 and 26 share similar overlapping scope. For instant patented claims 24 and 26 both refer to limitations “a detectably higher number of 
	Regarding instant claims 23, 25, 46, and 48, US’065 teaches the same embodiments within patented claims 25 and 27 wherein the combined natural killer cells have not been cultured (instant claims 23 and 45) or have been cultured (instant claims 25 and 48). 
	Regarding instant claim 49, US’065 teaches a claimed embodiment where the natural killer cells have been cultured for about 21 days in patented claim 27. 
	Regarding instant claim 57, US’065 teaches that the PiNK cells can express one or more of the micro RNAS in the with the same scope of the instant claim like has-miR-100 and has-miR-127 in patented claim 32. 
	Regarding instant claim 60, US’065 teaches the same list of protein expressions like aminopeptidase N and excluded expressions like fibroblast growth factor receptor 4 in patented claim 34. 
	Regarding instant claim 61, US’065 teaches using a treatment of cancer with a plurality of CD56+ CD16- PiNK cells.

US 9216200

Claims 17, 19-20, 21-25, 43-49, 57, and 61-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-31 of U.S. Patent No. 9216200 in view of Cheng and in view of US’065. 
The patent claim set discusses a method of treating an individual having tumor cells, comprising administering a therapeutically effective amount of human placental perfusate cells wherein the placental perfusate cells comprise CD56+ placental intermediate natural killer cells (PiNK cells). The 
US’065 teaches that the PiNK cells can be combined with NK cells from umbilical cord blood. US’065 teaches that these combinations of cells, along with other NK cell combinations, can suppress the growth or proliferation of cancer and be used to treat cancer. (See US’065 abstract and “1. Field” pg 22 col.1 ). US’065 teaches a specific embodiment that this method is done in a human. (See US’065 2nd col. lines 55-56). 
Cheng teaches a review of NK immunotherapy for malignant disease. (See Cheng Title). Cheng teaches cell therapies using NK cells. (See Cheng abstract). Cheng teaches that therapeutic NK cells can be derived from peripheral or cord blood cells, stem cells or even induced pluripotent stem cells. (See Cheng abstract). Cheng teaches that umbilical cord blood is an excellent source of hematopoietic stem cells which can be used to produce a multitude of therapeutic cells, including NK cells. (See Cheng pg 236 2nd col. “Cord blood-derived NK cells”). Cheng teaches that the activating type IIIA Fc receptor (CD16a) on the surface of NK cells can recognize antibody coated target cells and trigger NK cell-mediated antibody dependent cellular cytotoxicity (ADCC). (See Cheng pg 235 1st col last parag.). Cheng teaches that use of Rituxumab (anti-CD20 antibody)-treated non-Hodgkin’s lymphoma induces this effect. (See Cheng pg 235 1st col last parag.). Cheng teaches that the effect of ADCC can be potentiated by co-administering cytokines, TLR agonist, or agonist antibodies that activate NK cell receptors.
Given the prior art it would be obvious to a person having ordinary skill in the art before the filing date to combine a combination of NK cells in a therapy with antibodies. Cheng teaches that this combination has a synergistic effect on NK cell targeting and mediated cell lysis in cancer. One would be motivated to do so for a better cancer treatment using NK cells. As discussed above umbilical cord blood is a great source of hematopoietic stem cells. 

Regarding instant claims 19 and 20, US’065 teaches that this method of treating cancer using a combination of NK cells can be done in a human subject. 
Regarding instant claims 21 and 44, the patented claims discusses overlapping subject matter in claims 4 and 11. An example of overlapping subject matter is “chronic myeloid lymphoma” (CML). 
Regarding instant claims 22 and 45, patented claim 16 shares overlapping subject mater with the instant claims in that the combined natural killer cells can comprise “a detectably higher number of CD3-CD56+CD16- natural killer cells than an equivalent number of natural killercells from peripheral blood”.
Regarding instant claim 23, patented claim 17 relies on a similar method of treating cancer where the combined NK cells have not been cultured. 
Regarding instant claims 24 and 47, patented claim 18 has a similar method of treating cancer where the combined NK cells comprise the embodiment “a detectably lower number of CD3-CD56+KIR2DL2/L3+ natural killer cells than an equivalent number of natural killer cells from peripheral blood.”
Regarding instant claims 25 and 48, patented claim 19 discusses a similar method to that of the instant claims wherein the NK cells have been cultured. 
Regarding instant claim 49, patented claim 20 also discussed that the NK cells used in the method have been cultured for 21 days. 
Regarding instant claim 57, patented claims 25 discusses similar NK cells miRNA expression like hsa-miR-100 and has-miR-127. 

Regarding instant claim 61, patent claim 10 shares the same instant claim limitations of a method of treating an individual having cancer comprising administering an effective amount of CD56+CD16- PiNK cells. 

US 11,180,731

Claims 17, 19-21, 43, 44, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,180,731 in view of Cheng and in view of US’065. 
The patent discusses a method of treating acute myeloid leukemia by administering an effective amount of NK cells. The patent does not discuss use of umbilical cord blood derived NK cell population combined with PiNK cells and use of an antibody. 
US’065 teaches that the PiNK cells can be combined with NK cells from umbilical cord blood. US’065 teaches that these combinations of cells, along with other NK cell combinations, can suppress the growth or proliferation of cancer and be used to treat cancer. (See US’065 abstract and “1. Field” pg 22 col.1) 
Cheng teaches a review of NK immunotherapy for malignant disease. (See Cheng Title). Cheng teaches cell therapies using NK cells. (See Cheng abstract). Cheng teaches that therapeutic NK cells can be derived from peripheral or cord blood cells, stem cells or even induced pluripotent stem cells. (See Cheng abstract). Cheng teaches that umbilical cord blood is an excellent source of hematopoietic stem cells which can be used to produce a multitude of therapeutic cells, including NK cells. (See Cheng pg nd col. “Cord blood-derived NK cells”). Cheng teaches that the activating type IIIA Fc receptor (CD16a) on the surface of NK cells can recognize antibody coated target cells and trigger NK cell-mediated antibody dependent cellular cytotoxicity (ADCC). (See Cheng pg 235 1st col last parag.). Cheng teaches that use of Rituxumab (anti-CD20 antibody)-treated non-Hodgkin’s lymphoma induces this effect. (See Cheng pg 235 1st col last parag.). Cheng teaches that the effect of ADCC can be potentiated by co-administering cytokines, TLR agonist, or agonist antibodies that activate NK cell receptors.
Given the prior art it would be obvious to a person having ordinary skill in the art before the filing date to combine a combination of NK cells in a therapy with antibodies. Cheng teaches that this combination has a synergistic effect on NK cell targeting and mediated cell lysis in cancer. One would be motivated to do so for a better cancer treatment using NK cells. As discussed above umbilical cord blood is a great source of hematopoietic stem cells. From the work of US’065 it has been shown that tumor suppression and treatment can occur with administration of a combination of these cells. 
Regarding instant claims 17 and 43, the patented claims teach a method of treating a cancer, acute myeloid leukemia, using NK cells that are administered to an individual (patented claim 1). This population of cells administered is further modified in patented claim 2 to be CD34+ hematopoietic stem cells from the placenta. These stem cells can be obtained from human placental perfusate (patented claim 3).  As discussed above it would be obvious to use umbilical cord blood to produce NK cells and combine an NK cell therapy with antibodies. 
Regarding instant claims 19 and 20, the cells can be from a human placental perfusate which implies the cells can be for human treatment. Administering to a subject these cells would anticipate the claim limitation of in vivo. 
Regarding instant claims 21 and 44, the treatment of acute myeloid leukemia (AML) of patented claim 1 share overlap with this claimed method feature. 


16/147,525

Claims 17, 19-21, and 43-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 89-90, and 100-101 of copending Application No. 16147525 in view of Cheng and in view of US’065. 
The copending claims discuss a method of treating glioblastoma in a subject by administering placenta-derived natural killer cells. The cells can come from umbilical cord blood and hematopoietic stems cells. The cells can be CD34+. The subject in the method can be in a mammal or a human. The copending claims do not discuss the combination of natural killer cells and does not discuss the addition of the antibody. 
US’065 teaches that the PiNK cells can be combined with NK cells from umbilical cord blood. US’065 teaches that these combinations of cells, along with other NK cell combinations, can suppress the growth or proliferation of cancer and be used to treat cancer. (See US’065 abstract and “1. Field” pg 22 col.1 ) 
Cheng teaches a review of NK immunotherapy for malignant disease. (See Cheng Title). Cheng teaches cell therapies using NK cells. (See Cheng abstract). Cheng teaches that therapeutic NK cells can be derived from peripheral or cord blood cells, stem cells or even induced pluripotent stem cells. (See Cheng abstract). Cheng teaches that umbilical cord blood is an excellent source of hematopoietic stem cells which can be used to produce a multitude of therapeutic cells, including NK cells. (See Cheng pg nd col. “Cord blood-derived NK cells”). Cheng teaches that the activating type IIIA Fc receptor (CD16a) on the surface of NK cells can recognize antibody coated target cells and trigger NK cell-mediated antibody dependent cellular cytotoxicity (ADCC). (See Cheng pg 235 1st col last parag.). Cheng teaches that use of Rituxumab (anti-CD20 antibody)-treated non-Hodgkin’s lymphoma induces this effect. (See Cheng pg 235 1st col last parag.). Cheng teaches that the effect of ADCC can be potentiated by co-administering cytokines, TLR agonist, or agonist antibodies that activate NK cell receptors.
Given the prior art it would be obvious to a person having ordinary skill in the art before the filing date to combine a combination of NK cells in a therapy with antibodies. Cheng teaches that this combination has a synergistic effect on NK cell targeting and mediated cell lysis in cancer. One would be motivated to do so for a better cancer treatment using NK cells. As discussed above umbilical cord blood is a great source of hematopoietic stem cells. From the work of US’065 it has been shown that tumor suppression and treatment can occur with administration of a combination of these cells.
Regarding instant claims 17 and 43, copending claims 1, 3-5 and 100-101 relate to treating a subject (glioblastoma) comprising placenta-derived natural killer cells (PINK cells). As shown above it would be obvious to use a combination of NK cells and an antibody in said method. 
Regarding instant claims 19 and 20, copending claims 89 and 90 relate to treating a subject with cancer where the subject is a mammal or human. Taking place within a subject anticipates the in vivo limitation of instant claim 19. 
Regarding instant claims 21 and 44, the copending claim limitation of “glioblastoma“shares overlapping claim scope. 
This is a provisional nonstatutory double patenting rejection.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647              

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647